Electronically Filed
                                                        Supreme Court
                                                        SCPW-14-0001096
                                                        25-NOV-2014
                                                        02:45 PM



                          SCPW-14-0001096


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



      YOUNG HUI KIM and CK ENTERPRISES, LLC, Petitioners,


                                vs.


THE HONORABLE MICHAEL K. TANIGAWA, Judge of the District Court
   of the First Circuit, State of Hawai'i, Respondent Judge,

                                and 


 ASSOCIATION OF APARTMENT OWNERS OF THE CENTURY CENTER, INC., by

and through its Board of Directors, THAI HAWAIIAN MASSAGE, INC.,

      POJJANEE VARNEY, CHARLES VARNEY, and HENRY LEE JENSEN,

                           Respondents.



                       ORIGINAL PROCEEDING

    (CAAP-14-0000436; CAAP-14-0001238; CIV. NO. 1RC-13-8808)


         ORDER DENYING PETITION FOR WRIT OF PROHIBITION

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, J.J.)


          Upon consideration of Petitioners Young Hui Kim and CK

Enterprises, LLC’s petition for a writ of prohibition, filed on

September 2, 2014, the documents attached thereto and submitted

in support thereof, and the record, it appears that Petitioners

fail to demonstrate that extraordinary relief is warranted under

the facts and circumstances of this matter and Petitioners may

seek relief, as appropriate, in their pending appeals (CAAP-14­
0000436 and CAAP-14-0001238).   Petitioners, therefore, are not

entitled to the requested writ of prohibition.   See Honolulu

Adv., Inc. v. Takao, 59 Haw. 237, 241, 580 P.2d 58, 62 (1978) (a

writ of prohibition “is an extraordinary remedy . . . to restrain

a judge of an inferior court from acting beyond or in excess of

his jurisdiction”); Gannett Pac. Corp. v. Richardson, 59 Haw.

224, 226, 580 P.2d 49, 53 (1978) (a writ of prohibition is not

meant to serve as a legal remedy in lieu of normal appellate

procedures; rather, it is available in “rare and exigent

circumstances” where “allow[ing] the matter to wend its way

through the appellate process would not be in the public interest

and would work upon the public irreparable harm”).   Accordingly, 

          IT IS HEREBY ORDERED that the petition for a writ of

prohibition is denied. 

          DATED: Honolulu, Hawai'i, November 25, 2014.
                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson





                                2